DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 5, 11, and 12 are rendered indefinite because they contain improper Markush language.  See MPEP § 2173.05(h).  Replacing the phrase "and combinations thereof" at the end of each claim with the phrase --or combinations thereof-- is sufficient to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 105390189 A).
	Liu et al. is directed to an anti-icing cable comprising, in order: a core, shielding layer, and an anti-icing layer comprising a fluorosilicone resin, a silicone rubber, and 10-15 parts SiO2 glass fiber gel (paragraph 0009).  The SiO2 glass fiber gel is formed by first dispersing acid-treated glass fibers in a mixture of ethyl orthosilicate, dimethyldiethoxysilane, ethanol, and water, then immersing the glass fibers in a xylene solution of hexadecyltrimethoxysilane (paragraph 0013).  Since SiO2 is silica and silica is listed as a suitable material for the oganogel particle beads (see instant claim 3), one of ordinary skill in the art would expect the SiO2 glass fiber gel to comprise a non-crosslinked liquid phase (i.e. xylene solution of hexadecyltrimethoxysilane) entrapped in a three-dimensionally crosslinked gel (i.e. silica).  Since xylene and hexadecyltrimethoxysilane are organic compounds, the SiO2 glass fiber gel reads on an organogel.  The glass fibers have a diameter of 11-15 m (paragraph 0014).
	The limitations of claim 3 are taken to be met since the SiO2 glass fiber gel is an organogel.
	The limitations of claim 4 are taken to be met since SiO2 is a silica.
 	The limitations of claim 5 are taken to be met since dimethyldiethoxysilane is a dimethyl siloxane.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, 13, and 14 are allowed.
Claims 11 and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 6 is directed to a surface having anti-icing properties comprising a surface and a viscoelastic icephobic coating deposited on the surface.  The coating comprises organogel particles beads dispersed throughout a cured elastomeric matrix in a concentration of about 25-90% based on volumetric ratio.  The organogel particles impart anti-icing properties to the surface and comprise a non-crosslinked liquid phase entrapped in a three-dimensionally crosslinked gel.
	The invention of claim 8 (as well as claims 9-14 based on their dependency from claim 8) is directed to a method for producing a surface having anti-icing properties comprising:
(i) preparing an uncured elastomer matrix materials, (ii) preparing organogel particle beads comprising a non-crosslinked liquid phase entrapped in a three-dimensionally crosslinked gel, (iii) crushing the beads in a surfactant to form non-aggregated beads, (iv) mixing the non-aggregated beads with the uncured elastomer matrix, (v) depositing this mixture on a surface, and (vi) curing the mixture to form a viscoelastic icephobic coating on the surface imparting anti-icing properties to the surface.
	Liu et al., directed to a substrate on which is applied an anti-icing layer comprising SiO2 glass fiber gel in an elastomeric matrix, represent the closest prior art.  However, Lui et al. do not teach the use of about 25-90 vol% of SiO2 glass fiber gel in their anti-icing layer.  Rather, Lui et al. teach the use of 10-15 parts by weight of SiO2 glass fiber gel as part of an anti-icing layer composition that contains at least 60+20+5+3+4+0.5+0.5+1+1=95 part by weight of other components (paragraph 0009).  As such, the anti-icing layer of Lui et al. contains about 10 to 14 wt% SiO2 glass fiber gel.  Since one of ordinary skill in the art would expect silica to be denser than fluorosilicone (the majority component of the anti-icing layer), one of ordinary skill in the art would expect a layer containing about 10-14 wt% SiO2 glass fiber gel to contain less than about 10-14% based on volumetric ratio.  Moreover, there is nothing in Lui et al. to suggest or motivate one of ordinary skill in the art to to increase the amount of SiO2 glass fiber gel in the composition to a range that would satisfy the limitations of instant claim 6.
	Moreover, Lui et al. do not teach or fairly suggest forming their anti-icing layer by the method recited in claim 8.  Rather, Liu et al. teach first mixing the elastomeric matrix (i.e. fluorosilicone and silicone rubber) and the SiO2 glass fiber gel together followed by adding dispersant to the mixture (paragraph 0022).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787